Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-10, as originally filed 12 SEP. 2022, are pending and have been considered as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) , was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 SEP. 22 has been entered.

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-10 rejected under 35 U.S.C. 103 as being unpatentable over Messmer et al. US 8029345 B2 (Messmer) in view of Deneke US 11079050 B2.
As per claim 1 Messmer teaches an embedded fire-resistant device, comprising: 
a mounting plate (terminal 12 FIG. 2) having an opening for pipe penetration, 
a contact surface (flange 24, FIG. 2) configured for contacting a building and a first connection member (exterior surface 42, FIG. 2) protruding from the contact surface (flange 24, FIG. 2), 
wherein the first connection member (exterior surface 42, FIG. 2) defines the opening of the mounting plate (terminal 12 FIG. 2) ; 
a container (support 14, FIG. 2) having an open side (bottom of 14, FIG. 2) and a second connection member (flaps 66, FIG. 2) provided on the open side (bottom of 14, FIG. 2); and 
a fire-resistant member (intumescent strip 16, FIG. 2) received in the container (support 14, FIG. 2), 
the first connection member (exterior surface 42, FIG. 2) is sheathed by the container (support 14, FIG. 2) when the mounting plate (terminal 12 FIG. 2) and the container (support 14, FIG. 2) connect with each other (see "sheathed", as broadly claimed, FIG. 4). 
However, Messmer fails to explicitly disclose:
wherein the first connection member and the second connection member are configured to be detachably connected, such that the mounting plate and the container are optionally coupled together or separated, and 
Deneke teaches a structural securing feature capable of being implemented between the exterior surface and support, specifically:
wherein the first connection member (contours 5, FIG. 2) and the second connection member (contours 6, FIG. 2) are configured to be detachably connected (see "bayonet contours… create a positive engagement" 9:23-26), such that the mounting plate and the container are optionally coupled together or separated.
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Messmer by including the contours on the exterior surface and support as taught by Deneke in order to provide an additional coupling mechanism to thereby form a more reliable device.

As per claim 2 Messmer in view of Deneke teaches the limitation according to claim 1, and Deneke further discloses wherein the first connection member (contours 5, FIG. 2) has a plurality of recesses (see recesses between 5, FIG. 1), and the second connection member (outer male projections/contours 6, FIG. 2) has a plurality of bumps (see projecting members at 6, FIG. 1), configured to be received in the plurality of recesses (see "bayonet contours… create a positive engagement" 9:23-26), 
wherein the plurality of recesses (see recesses between 5, FIG. 1) defines a sliding path for the corresponding bumps (see projecting members at 6, FIG. 1), and 
the sliding path has two different sliding directions (see directions between 5 and between 6; these are recognized as "different" as broadly claimed). It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Messmer in view of Deneke by including the available paths as taught by Deneke in order to provide a coupling/release mechanism to thereby enable a coupling/release mechanism which doesn't require removal of a fastener.

As per claim 3 Messmer in view of Deneke teaches the limitation according to claim 1 and Deneke further discloses wherein the first connection member (contours 5, FIG. 2) and the second connection member (contours 6, FIG. 2) are configured to be detachably connected (see "bayonet contours… create a positive engagement" 9:23-26) by one of an engaging connection or a fastening connection. It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Messmer in view of Deneke by including the available paths as taught by Deneke in order to provide a coupling/release mechanism to thereby enable a coupling/release mechanism which doesn't require removal of a fastener.

As per claim 8 Messmer in view of Deneke teaches the limitation according to claim 1, and Messmer further discloses wherein the embedded fire-resistant device is embedded in a hole of a building (see FIG. 4), the method comprising the steps of: 
separating the container (support 14, FIG. 2) from the mounting plate (terminal 12 FIG. 2) to expose the fire-resistant member (intumescent strip 16, FIG. 2) disposed in the container (support 14, FIG. 2); 
replacing the fire-resistant member (intumescent strip 16, FIG. 2); 
connecting the mounting plate (terminal 12 FIG. 2) and the container (support 14, FIG. 2); and 
placing the container (support 14, FIG. 2) in the hole of the building. 
The combination fails to explicitly disclose:
separating the embedded fire-resistant device from the hole of the building; 
It has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSA Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396.
It is clear from the teaching of the steps required for installing the device of Messmer in view of Deneke, a person of ordinary skill in the art would teach removing the device, so it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Messmer in view of Deneke by including the step of "removing" in order to perform maintenance in the duct.

As per claim 4 Messmer teaches an embedded fire-resistant device, comprising: 
a mounting plate (terminal 12 FIG. 2) having an opening for pipe penetration, 
a contact surface (flange 24, FIG. 2) configured for contacting a building and a first connection member (exterior surface 42, FIG. 2) protruding from the contact surface (flange 24, FIG. 2), 
wherein the first connection member (exterior surface 42, FIG. 2) defines the opening of the mounting plate (terminal 12 FIG. 2); 
a container (support 14, FIG. 2) having an open side (bottom of 14, FIG. 2) and a second connection member (flaps 66, FIG. 2) provided on the open side (bottom of 14, FIG. 2); and 
a fire-resistant member (intumescent strip 16, FIG. 2) received in the container (support 14, FIG. 2), and 
the first connection member (exterior surface 42, FIG. 2) is sheathed by the container (support 14, FIG. 2) when the mounting plate (terminal 12 FIG. 2) and the container (support 14, FIG. 2) connect with each other (see "sheathed", as broadly claimed, FIG. 4). 
However, Messmer fails to explicitly disclose:
wherein the first connection member has a connection surface and a plurality of recesses defined on the first connection member, and the second connection member has a plurality of bumps configured to be optionally received in the plurality of recesses, such that the mounting plate and the container are optionally coupled together or separated, 
Deneke teaches a structural securing feature capable of being implemented between the exterior surface and support, specifically:
wherein the first connection member (contours 5, FIG. 2) has a connection surface and a plurality of recesses (see recesses between 5, FIG. 1) defined on the first connection member, and the second connection member (contours 6, FIG. 2) has a plurality of bumps (see projecting members at 6, FIG. 1) configured to be optionally received in the plurality of recesses (see recesses between 5, FIG. 1), such that the mounting plate (terminal 12 FIG. 2) and the container are optionally coupled together or separated (see "bayonet contours… create a positive engagement" 9:23-26), 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Messmer by including the contours on the exterior surface and support as taught by Deneke in order to provide an additional coupling mechanism to thereby form a more reliable device.

As per claim 5 Messmer in view of Deneke teaches the limitation according to claim 4 and Deneke further discloses wherein the recesses (see recesses between 5, FIG. 1) of the first connection member (contours 5, FIG. 2) allow the bumps (see projecting members at 6, FIG. 1) to slide therein along a direction (see directions between 5 and between 6; these are recognized as "different" as broadly claimed). It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Messmer in view of Deneke by including the available paths as taught by Deneke in order to provide a coupling/release mechanism to thereby enable a coupling/release mechanism which doesn't require removal of a fastener.

As per claim 6 Messmer teaches an embedded fire-resistant device, comprising: a mounting plate (terminal 12 FIG. 2) having an opening for pipe penetration, a contact surface (flange 24, FIG. 2) configured for contacting a building and a first connection member (exterior surface 42, FIG. 2) protruding from the contact surface (flange 24, FIG. 2), wherein the first connection member (exterior surface 42, FIG. 2) defines the opening of the mounting plate (terminal 12 FIG. 2); a container (support 14, FIG. 2) having an open side (bottom of 14, FIG. 2) and a second connection member (flaps 66, FIG.. 2) disposed on the open side (bottom of 14, FIG. 2); and a fire-resistant member (intumescent strip 16, FIG. 2) received in the container (support 14, FIG. 2), and 
the first connection member (exterior surface 42, FIG. 2) is sheathed by the container (support 14, FIG. 2) when the mounting plate (terminal 12 FIG. 2) and the container (support 14, FIG. 2) connect with each other (see "sheathed", as broadly claimed, FIG. 4). 
However, Messmer fails to explicitly disclose:
wherein the first connection member has a connection surface with a plurality of recesses, and the plurality of recesses each has a first restrictive area and a second restrictive area, wherein the second connection member has a plurality of bumps, the bumps each are movable in a first direction to pass through the first restrictive area of a corresponding recesses, the bumps each are movable in a second direction to pass through the second restrictive area of the corresponding recesses, and the first direction is different from the second direction, such that the recesses optionally receive the bumps, in order to couple together or separate the mounting plate and the container. 
Deneke teaches a structural securing feature capable of being implemented between the exterior surface and support, specifically:
wherein the first connection member (contours 5, FIG. 2) has a connection surface with a plurality of recesses (see recesses between 5, FIG. 1), and the plurality of recesses (see recesses between 5, FIG. 1) each has a first restrictive area (see areas between 6) and a second restrictive area (see areas between 5), wherein the second connection member (contours 6, FIG. 2) has a plurality of bumps (see projecting members at 6, FIG. 1), the bumps (see projecting members at 6, FIG. 1) each are movable in a first direction to pass through the first restrictive area (see areas between 6) of a corresponding recesses (see recesses between 5, FIG. 1), the bumps (see projecting members at 6, FIG. 1) each are movable in a second direction to pass through the second restrictive area (see areas between 5) of the corresponding recesses (see recesses between 5, FIG. 1), and the first direction is different from the second direction (see relative directions between 5 and between 6; these are recognized as different), such that the recesses (see recesses between 5, FIG. 1) optionally receive the bumps (see projecting members at 6, FIG. 1) , in order to couple together (see "bayonet contours… create a positive engagement" 9:23-26) or separate the mounting plate and the container, 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Messmer by including the contours on the exterior surface and support as taught by Deneke in order to provide an additional coupling mechanism to thereby form a more reliable device.

As per claim 7 Messmer in view of Deneke teaches the limitation according to claim 6 and Deneke further discloses wherein the first restrictive area prohibits movement of the corresponding bumps (see projecting members at 6, FIG. 1) in the second direction, and 
the second restrictive area (see areas between 5) prohibits movement of the corresponding bumps (see projecting members at 6, FIG. 1) in the first direction (see "bayonet contours… create a positive engagement" 9:23-26).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Messmer by including the contours on the exterior surface and support as taught by Deneke in order to provide an additional coupling mechanism to thereby form a more reliable device.
Regarding the limitation of wherein a size of the first restrictive area is greater than a size of the second restrictive area the Examiner notes where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). For this reason is would have been obvious to impart a larger or smaller linear space compared to the radial space of the openings to create any desired interaction between members, namely one that suggests a correct connection path to an installer and dissuades an installer from an incorrect connection path.

As per claim 9 Messmer teaches a mounting plate (terminal 12 FIG. 2) used in an embedded fire-resistant device, comprising: 
a contact surface (flange 24, FIG. 2) configured for contacting a building; and 
a first connection member (exterior surface 42, FIG. 2) protruding from the contact surface (flange 24, FIG. 2) and defining an opening of the mounting plate (terminal 12 FIG. 2) , and 
the first connection member (exterior surface 42, FIG. 2) is sheathed by the container (support 14, FIG. 2) when the mounting plate (terminal 12 FIG. 2) and the container (support 14, FIG. 2) connect with each other (see "sheathed", as broadly claimed, FIG. 4), wherein the container receives a fire-resistant member (intumescent strip 16, FIG. 2).
However, Messmer fails to explicitly disclose:
wherein the first connection member is configured to detachably connect to a second connection member of a container placed in the building via a means for detachable connection. 
Deneke teaches a structural securing feature capable of being implemented between the exterior surface and support, specifically:
wherein the first connection member (contours 5, FIG. 2) is configured to detachably connect (see "bayonet contours… create a positive engagement" 9:23-26) to a second connection member (contours 6, FIG. 2) of a container (ring 4, FIG. 1) placed in the building via a means for detachable connection (see "bayonet contours… create a positive engagement" 9:23-26). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Messmer by including the contours on the exterior surface and support as taught by Deneke in order to provide an additional coupling mechanism to thereby form a more reliable device.

As per claim 10 Messmer in view of Deneke teaches the limitation according to claim 9 and Deneke further discloses wherein the means for detachable connection includes the first connection member (contours 5, FIG. 2) having a plurality of recesses (see recesses between 5, FIG. 1) defined thereon, wherein the plurality of recesses (see recesses between 5, FIG. 1) define a sliding path (see relative paths between 5 and between 6; these are recognized as different) for connection, and the sliding path has two different sliding directions (see directions between 5 and between 6; these are recognized as "different" as broadly claimed). It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Messmer in view of Deneke by including the available paths as taught by Deneke in order to provide a coupling/release mechanism to thereby enable a coupling/release mechanism which doesn't require removal of a fastener.
 
Response to Arguments
Applicant’s arguments with respect to claim 1-12 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571) 270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) . If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.